CHRISTINA VILLARI and MICHAEL VILLARI Plaintiffs Below-Appellants,
v.
RICHARD J. MULSHENOCK, III, Defendant Below-Appellee.
No. 666, 2009.
Supreme Court of Delaware.
Submitted: April 28, 2010.
Decided: June 8, 2010.
Before HOLLAND, JACOBS and RIDGELY, Justices.

ORDER
HENRY DuPONT RIDGELY, Justice.
This 8th day of June 2010, upon consideration of the parties' contentions in their briefs, it appears to the Court that the judgment of the Superior Court should be affirmed on the basis of and for the reasons set forth in its September 24, 2009 decision.
NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court is AFFIRMED.